Citation Nr: 0421480	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neurologic 
disability, claimed as multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
multiple sclerosis.  He responded by filing a February 2003 
Notice of Disagreement, and was sent an April 2003 Statement 
of the Case by the RO.  He then filed a May 2003 VA Form 9, 
perfecting his appeal of this issue.  In March 2004, the 
veteran testified at the RO before the undersigned Acting 
Member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

The veteran seeks service connection for a neurologic 
disability, claimed as multiple sclerosis.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  Service connection may also be 
awarded for certain disabilities, such as multiple sclerosis 
and organic diseases of the nervous system, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time after service separation.  In the case of multiple 
sclerosis, this disability must manifest within seven years 
of service separation in order for service connection to be 
presumed.  For organic diseases of the nervous system, the 
disability must manifest within one year.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In the present case, the veteran has stated that he first 
began to experience balance problems in 1977, less than 7 
years after his March 1972 service separation.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  That duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion statement when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  In the present case, because the veteran has 
claimed the onset of neurological symptoms within seven years 
of his service separation, a VA medical opinion is required 
in order to determine if the veteran's multiple sclerosis 
began at that time, or if any other neurologic disability 
began during military service or within a year thereafter.  
The veteran has also alleged that his multiple sclerosis is 
the result of exposure to Agent Orange during military 
service; because his military records confirm service in 
Vietnam, and therefore Agent Orange exposure, this 
possibility must also be considered.  

The Board also offers the veteran the additional opportunity 
to submit any evidence verifying the onset of neurological 
symptoms during the seven-year period following service 
separation.  Such evidence may include, but is not limited 
to, medical treatment records, employment records, and lay-
witness statements.  Any such evidence may be obtained by VA 
on the veteran's behalf, after proper authorization is 
provided by the veteran, or may be obtained by the veteran 
himself and submitted to VA.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

?	Specifically, the veteran 
should provide the names and 
addresses of the medical 
providers that he described 
during the March 2004 hearing 
before the undersigned, 
including K.E. Medical Center 
dated around 1984, Dr. Scott, 
and Dr. Ridings, Dr. Kelly.

?	The veteran should also attempt 
to obtain written statements 
from friends, family, and/or 
work colleagues who may have 
observed the veteran's balance 
problems in 1977, which he 
described during his March 2004 
testimony.

2.  The veteran should be scheduled for a 
VA medical examination in order to 
determine if he has a current diagnosis 
of multiple sclerosis or any other 
neurologic disability, and whether these 
disabilities had their onset within the 
statutorily-prescribed time period.  The 
claims file, to include the service 
medical records, should be reviewed by 
the examiner in conjunction with the 
examination.  The examiner's attention is 
also directed to the October 2002 
consultation report from G.R.K., M.D. 
(marked with a green tab labeled "Dr. 
Gordon Kelley (neurological consultants) 
possible MS or spinal cerebellar 
degeneration 10/14/02)".  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions:

a)  Does the veteran have any 
current neurologic disability or 
disabilities, to include multiple 
sclerosis?  

b)  For any disability identified 
above, is it likely, as likely as 
not, or unlikely that such a 
disability began during military 
service or within a year thereafter?  
If multiple sclerosis is diagnosed, 
the examiner should state whether it 
is likely, as likely as not, or 
unlikely this disability began 
within seven years of service 
separation.  

?	Specifically, the examiner 
should address the veteran's 
complaints of balance troubles 
in and around 1977 as the 
possible onset of any current 
disorder, when he testified 
before the undersigned that he 
had difficulty caring for his 
child.  See Transcript (March 
2004) page 9.

c)  For any disability identified 
above, is it likely, as likely as 
not, or unlikely that such a 
disability is due to or the result 
of Agent Orange exposure?  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  

The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

3.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for a neurologic disability, 
claimed as multiple sclerosis, in light 
of any evidence added to the record.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, this issue should be returned 
to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




